DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed October 6, 2021.
Priority
3.	Receipt is acknowledged of the claim for foreign priority, however the certified copy is not present in the application. 
Remarks
4.	Applicant elects Group I, which includes claims 1-14, in response to the restriction requirement set forth in the previous Office action.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel unelected claim 15.
Allowable Subject Matter
6.	Claims 1-14 are allowable over prior art.
	The following is an examiner’s reason for allowance: Prior art includes teachings of methods of connecting a crockery item to a contactless readable electronic information carrier wherein the method includes applying the information carrier as well as a cover 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Emond (2010/0052215), Zises (9,881,331), Becker (10,071,593), Humphrey (2005/0087255), Andreani (2007/0158293), Nieraad (2021/0117752), Forster (2018/0189623), Kawarada (2021/0187970), Hughes (2011/0115610) and GB2379739.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
December 7, 2021